Butler, J.,
(orally.) The libel rests on two different sources of claim: (1) The respondentia bond, described; (2) an equitable transfer of the master’s liens, for freight and charges incurred on account of cargo. The validity of the bond is open to doubt. While I incline to believe it valid, I am not fully satisfied that it is so. The other source of claim is, I think, free from doubt. The charges incurred were a lien on the cargo; and this lien, as well as that for freight, was vested in the master. The transaction between him and tho libelant must bo regarded as an equitable transfer of those liens, placing the latter in the master’s stead. The master expressly undertook to hold the cargo for tho libel-ant’s benefit until his advances were paid. The master cannot repudiate this contract, nor can his owners. The libelant is therefore entitled to the benefit of the liens as a means of reimbursement. No valid objection exists to the combination of these liens with the bond, in this suit. The respondent is not deprived of any advantage by doing so. Every source of defense is open to him that might have been made if the claims had been sued for separately. Tho attachment secured everything the libelant can justly claim; and the libel was properly amended so as to embrace the liens transferred. ^ The ascertainment of the amount chargeable to the cargo by the adjustor, at Philadelphia, must be accepted as correct. Not only is there no evidence to the contrary, but the testimony of Mr. Gourlie, called by the respondent, affirmed its accuracy. It is true, Mr. Gourlie supposed the adjustment should have been made as if the cargo bad been delivered to the consignee’s or shippers, at Bermuda, and that, in such case, the rules of law applicable would be other than those applying hero. On both these points, however, the court disagrees with him. Under the peculiar circumstances of iliis case the adjustment was properly made here. 2 Phil. Ins. § 1328; 2 Pars. Mar. Ins. 256, 257; Hobson v. Lord, 92 U. S. 397; Star of Hope, 9 Wall. 203; Barnard v. Adams, 10 How. 270; McLoon v. Cummings, 73 Pa. St. 98. Whether made here or at Bermuda, however, the rules of law applicable are the same. Lown. Av. 198; 1 Pars. Mar. Law, 327.
*650The balance of freight, and the charges referred to, are more than sufficient to pay the libelant’s advances. Whether his claim be referred, to the bond, or to the equitable transfer of the master’s liens, involves only the rate of interest he should receive. In view of all the circumstances, it is deemed just to confine the libelant to the ordinary rate of 6 per cent. This will leave a small balance of freight, to which the owners of the vessel, who have intervened in the suit, are entitled.
As the adjustment was necessary, and properly ordered, the fee of the adjustor is rightly charged. A decree will be prepared accordingly, and entered.